281 S.W.3d 926 (2009)
STATE of Missouri, Respondent,
v.
Shenandoah GILLESPIE, Appellant.
No. ED 91180.
Missouri Court of Appeals, Eastern District, Division Three.
April 28, 2009.
Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, John M. Reeves, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Defendant, Shenandoah Gillespie, appeals from the judgment entered after a jury found him guilty of robbery in the second degree. On appeal, defendant argues that the victim's identifications of him were the result of impermissibly suggestive police procedures and this rendered the victim's identifications unreliable.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).